VILLANTI, Judge. Justin Wirth, a juvenile at the time of sentencing, appeals his judgment and sentences imposed for two counts of first-degree premeditated murder and one count of robbery with a firearm. We find no reversible error in Wirth’s convictions and affirm them without further comment. However, we agree with Wirth that he was sentenced to life for the robbery count without his sentence providing for a méan-ingful opportunity to obtain release in contravention of Graham v. Florida, 560 U.S. 48, 75, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010), and section 921.1402(2)(d), Florida Statutes (2016). The State correctly concedes that, on this one count, Wirth was sentenced incorrectly. Accordingly, we reverse Wirth’s sentence for robbery with a firearm and remand for resentencing. Affirmed in part, reversed in part, and remanded. SILBERMAN and SALARIO, JJ., Concur.